IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

THOMAS KAHLOW,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2340

FLORIDA PAROLE
COMMISSION,

     Respondent.
___________________________/

Opinion filed July 9, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Thomas Kahlow, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Parole Commission, Tallahassee, for
Respondent.




PER CURIAM.

      DISMISSED. See Fla. R. App. P. 9.100(c)(1); Donaldson v. State, 136 So. 3d

1281, 1282 (Fla. 2d DCA 2014); Fla. R. App. P. 9.330(a).

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.